FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                              MAR 08 2005

                                                                         CATHY A. CATTERSON, CLERK
                                                                            U.S. COURT OF APPEALS

MARIA ANGELICA MEMBRENO,                         No. 03-71214

             Petitioner,                         Agency No. A90-046-605

  v.
                                                 ORDER
                              *
ALBERTO R. GONZALES , Attorney
General,

             Respondent.



Before: SCHROEDER, Chief Judge:

        Upon the vote of a majority of nonrecused regular active judges of this court

it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule

35-3.




         *
            Alberto R. Gonzales is substituted for his predecessor, John Ashcroft,
as Attorney General of the United States, pursuant to Fed. R. App. P. 43(c)(2).